Exhibit April 16, Altair Technologies Inc. P.O. Box 2015, Suite 1110 20 Eglinton Avenue W Toronto, ONM4R 1K8 ksnider@casselsbrock.com tel: 416.860-2947 fax:416.640.3172 Dear Sirs/Mesdames: Re: Registration Statement of Altair Technologies Inc. We have acted as Canadian tax counsel for Altair Technologies Inc., a corporation organized under the federal laws of Canada (the “Company”), in connection with the Company’s filing of a Registration Statement on Form S-4 (as such may be further amended or supplemented, the “Registration Statement”) with the U.S. Securities and Exchange Commission (“SEC”) in connection with the change of the Company’s jurisdiction of incorporation from the federal jurisdiction of Canada to the State of Nevada (the “Domestication”). You have requested our opinion regarding the summary of Canadian federal income tax matters addressed in the discussion entitled “Canadian Federal Income Tax Considerations” in the Registration Statement.Based on our view of the Registration Statement and subject to the assumptions, exceptions, limitations and qualifications set forth therein, the discussions entitled “Tax
